Case 2:20-cv-00004-JRG Document 198-8 Filed 03/10/21 Page 1 of 5 PageID #: 5592




                       EXHIBIT H
Case 2:20-cv-00004-JRG Document 198-8 Filed 03/10/21 Page 2 of 5 PageID #: 5593




                                                Exhibit H
        Pursuant to Federal Rule of Civil Procedure 26(a)(3)(A) and the Amended Docket Control

 Order, Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

 Inc., and Cellco Partnership d/b/a Verizon Wireless (“Defendants”) and Intervenors HTC

 Corporation and HTC America, Inc. (“Intervenors”) hereby serve the following designations of trial

 testimony from Salazar v. HTC Corp., No. 2:16-cv-01096-JRG (E.D. Tex.).

        Defendants and Intervenors reserve the right to modify, amend, or supplement these

 designations in response to rulings by the Court (including on any motions).




                                            2
               Case 2:20-cv-00004-JRG Document 198-8 Filed 03/10/21 Page 3 of 5 PageID #: 5594




Testimony of Roy A. Griffin III – May 7, 2018 (P.M. Session)
                                                                          Defs’ and Intervenors’
Defs’ and Intervenors’                              Plaintiff’s Counter       Objections to
                         Plaintiff’s Objections                                                    Court Ruling
     Designations                                      Designations        Plaintiff’s Counter
                                                                               Designations
                         401/402, 403P, 403M,     169:11-12
168:5-169:10
                         802, BSD, CC, MIL




                                                       2
              Case 2:20-cv-00004-JRG Document 198-8 Filed 03/10/21 Page 4 of 5 PageID #: 5595




Testimony of Roy A. Griffin III – May 8, 2018 (P.M. Session)
                                                                           Defs’ and Intervenors’
Defs’ and Intervenors’                              Plaintiff’s Counter        Objections to
                         Plaintiff’s Objections                                                     Court Ruling
     Designations                                      Designations         Plaintiff’s Counter
                                                                                Designations
                         401/402, 403P, 403M,     9:10-16
8:25-9:9
                         802, BSD, CC, MIL
                         401/402, 403P, 403M,
9:17-20
                         802, BSD, CC, MIL
                         401/402, 403P, 403M,
10:2-23
                         802, BSD, CC, MIL


KEY             SALAZAR’S OBJECTIONS TO DEPOSITION DESIGNATION
106             Optional completeness required to put statement in proper context
401/402         Lacks relevance
403P            Prejudice outweighs relevance
403M            Evidence could mislead jury or confuse issues
403C            Cumulative evidence
408             Settlement communications
602F            Lacks proper foundation
602P            Witness lacks personal knowledge
701/702         Improper or unreliable opinion testimony
703             Inadmissible evidence disclosed as basis for expert opinion
802             Hearsay
805             Hearsay within hearsay
901             Lacks authenticity
MIL             Subject to motion in limine
ARG             Scope/Form: Argumentative
AF              Scope/Form: Assumes facts not in evidence
COM             Scope/Form: Compound
MIS             Scope/Form: Misquoting/mischaracterizing prior testimony


                                                       3
        Case 2:20-cv-00004-JRG Document 198-8 Filed 03/10/21 Page 5 of 5 PageID #: 5596




NAR      Scope/Form: Narrative
NR       Scope/Form: Non-responsive
S        Scope/Form: Speculation
LQ       Scope/Form: Leading question
LC       Scope/Form: Legal conclusion
PRIV     Scope/Form: Privileged
R        Scope/Form: Repetitive/asked and answered
IP       Scope/Form: Improper Impeachment
VA       Scope/Form: Vague/Ambiguous
ATTNY    Attorney objections, side-bar remarks or argument not removed
PER      Testimony by 30(b)(6) designee outside scope of noticed topics
BSD      Beyond scope of discovery order
DNE      Cited lines do not exist
CC       Expert testimony based on claim constructions not applicable in this case




                                                  4
